Citation Nr: 1746342	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran had active service from March 1962 to July 1984.  The Veteran died on September [REDACTED], 1988, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Los Angles, California, Regional Office (RO).  Jurisdiction is currently with the St. Paul, Minnesota RO.

The Board remanded the claim for additional development in September 2016.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  



FINDINGS OF FACT

1.  The Veteran died in September 1988.

2.  The Veteran was not service connected for any disability. 

3.  The immediate cause of the Veteran's death was liver cirrhosis due to or as a consequence of chronic alcoholism. 

4.  Service connection is precluded for a disability due to alcohol abuse.
 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 105 (a), 1103, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.301, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Appellant in this case has not referred to any deficiencies in the duty to notify.  
Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes a VA medical opinion; service treatment records; and evidence submitted by the Appellant, including her lay statements.  VA also attempted to obtain private treatment records from St. Bernadine Medical Center.  The records were reported to be destroyed.  See October 2016 Report of General Information.  The Appellant claims she sent approximately 1.5 inches of medical records in 2013 via certified mail.  She also reported that she does not have additional copies.  See May 2017 Report of General Information.  The records are not in claims file and are not listed as having been considered on any of the previous rating decisions or statement of the case. 

The Appellant has not adequately shown that VA mishandled any of the correspondence he submitted in conjunction with his claim.  Government employees, to include VA employees, are presumed to have properly discharged their official duties.  This "presumption of regularity" may only be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption"); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary"). 

In addition, the Appellant has not identified any additional, outstanding records that have not been requested or obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant Legal Principles 

In order to establish service connection for the cause of the Veteran's death, the medical evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as cirrhosis of the liver, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 105(a) (West 2014) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.   

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  38 C.F.R. § 3.301(2016).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) (2016).


Analysis 

The Appellant is seeking to establish service connection for the cause of the Veteran's death.  The Veteran died in September 1988 at the age of 46 of liver cirrhosis due to (or as a consequence of) chronic alcoholism.  See September 1988 Certificate of Death.  The Appellant contends that the Veteran's alcoholism had its onset in service and was caused by his experiences in service.  See February 2004 Notice of Disagreement.    

The evidence shows that Veteran's alcoholism began in service.  See July 2017 Lay Statements.  However, as stated above, the law precludes the award of service connection for conditions resultant from alcohol abuse.    

The Board acknowledges that cirrhosis of the liver is a chronic disease within the meaning of 38 C.F.R. §3.309.  As the evidence is clear that the Veteran's liver cirrhosis is a result of alcoholism, service connection on a presumptive basis is not warranted.  See 38 U.S.C. 3.301(d).  Furthermore, Veteran's service treatment records are silent for liver cirrhosis and the evidence is insufficient to show that the Veteran's liver cirrhosis manifested to a compensable degree within one year of separation.  See May 2017 VA Medical Opinion.  

The Board has also considered the Appellant's assertion that the Veteran's cirrhosis of the liver could have been related to other disabilities including diabetes mellitus, hypertension, hepatitis B, hepatitis C, and herbicide exposure.  See July 2017 Correspondence.  

The Veteran was not service connected for any disability at the time of his death, and the Veteran's private post service treatment records were destroyed.  There is no evidence of diabetes mellitus, hepatitis B, or hepatitis C in service.  In addition, while the Veteran served during the Vietnam War, there is no evidence that he served on shore or in the inland waterways of Vietnam to warrant the presumption of herbicide exposure.   

However, the October 1983 Report of Medical Examination indicates the Veteran had a history of borderline hypertension, and the April 1984 retirement Report of Medical Examination suggests that a high blood pressure disability (e.g., hypertension) was diagnosed six months prior.  The Veteran's death certificate lists acute renal failure as a disability contributing to his death. 

In a May 2017 VA medical opinion, the examiner concluded that it is less likely as not that the Veteran's liver cirrhosis was related to elevated blood pressure in service and in-service herbicide exposure.  The examiner reasoned, "There is no known relationship between herbicide exposure and development of cirrhosis.  There is also no evidence that Veteran developed hepatitis to cause this condition.  Hypertension does not cause cirrhosis."

Regarding acute renal failure, the examiner concluded that it was less likely than not that acute renal failure is related to the Veteran's period of military service including elevated blood pressure readings and herbicide exposure.  There examiner reasoned that there is no known relationship between remote herbicide exposure and the development of acute renal failure.  Further, "Hypertension can be related to chronic renal failure, but there is no medical documentation available to review regarding his acute renal failure.  Heptorenal syndrome is common in end stage liver disease.  This is not due to hypertension.  With no medical evidence to review, it would be mere speculation to relate his acute renal failure to his diagnosis of hypertension . . . Rather it was noted to be acute and more likely related to medical conditions related to his death."  

The Board finds that the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for her and her opinions were based on an examination and interview of the Veteran as his post-service treatment records and the lay statements.  The opinions considered an accurate history, and they were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Appellant has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board has also considered the lay statements from the Veteran's daughter, fellow Veteran, and Appellant.  See July 2017 Correspondence.  While the Board is sympathetic, the Veteran's death certificate shows that the Veteran's death was due to alcoholism, and the law prevents the award of service connection for a disability that is the result of alcohol abuse.  38 C.F.R. § 3.301. 

In sum, the competent evidence of record indicates that the service connection for the cause of the Veteran's death is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is denied.


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


